Title: From George Washington to Major Henry Lee, Jr., 9 March 1779
From: Washington, George
To: Lee, Henry Jr.


Dear Sir
Head Quarters Middle Brook 9th March 1779
I recd yours respecting Mr Archer a few days ago, but I have been so exceedingly engaged that I have not had leisure to answer it before this time—It would give me great pleasure to make provision for a Gentleman of Mr Archers merit in a way that should be perfectly satisfactory to him, and could your request in his behalf be granted without infringing the establishmt of your Corps, I should not hesitate to comply with it instantly. I beg to be understood. I do not mean that the Rank which he asks is more than he has a right to expect, it is perhaps trifling when compared with the sacrifices he has made for his attachment to our Cause, but, in the mode which you propose, it would be an innovation, and I have so repeatedly, in my representations respecting the causes of dissatisfaction in the Army, pointed out that of irregular promotion as the principal one, that I cannot with any degree of consistency recommend it in the present instance. Besides I do not see why the Cornets of your Corps would not feel themselves as much hurt by Mr Archers being created an extra Lieutenant, as they would be by his being promoted in preference to them was a vacancy to happen.